DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are currently pending. 
Election/Restrictions
Applicant's election with traverse of Group (II) in the reply filed on 01/19/2021 is acknowledged.  The traversal is on the ground(s) that a supplemental amendment was filed on 03/06/2019 that contained claims 1-21 and the restriction requirement between Groups (I) and (II) was improper as claim 17 was no longer directed to a “use” claim, and claims 1-16 and 18 were no longer directed to a method of treating or managing cancer or preventing metastasis or relapse of cancer in a subject, but now directed to a method of inducing immune memory in a subject. This is found persuasive and therefore, the restriction requirement between Groups (I) and (II) is withdrawn. 
 Secondly, Applicant's election without specifying traverse of the following species in the reply filed on 01/19/2021 is acknowledged: linker is –CH2CH2- and the lipid is cholesterol; 
 Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (lipid is alpha tocopherol in claim 6 or Formula (II) in claim 7), there being no allowable generic or linking claim. Applicant timely 01/19/2021. Claims 1-5 and 8-21 are the subject matter of this Office Action.
Priority
Acknowledgement is made of the national stage entry of PCT/IB2017055394 filed 09/07/2017, which claims foreign priority to 201611030627 filed 09/07/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Objections
Claim 10 is objected to because of the following informalities:   Claim 10 recites lung carcinoma, and also recites the phrase “lung cancer”, which is duplicative of lung cancer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
 In the present instance, claim 10 recites the broad recitation of “carcinoma”, and the claim also recites species of carcinoma, such as hepatocellular carcinoma, lung carcinoma, which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 This situation is duplicated in claim 10 with the recitation of the broad genus “gynecological cancer” and the species cervical cancer, endometrial carcinoma and ovarian cancer which are embodied within the genus of “gynecological cancer”.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khokhar  (US Patent 5,186,940 published 02/16/1993) as evidenced by Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661 published 2007).

    PNG
    media_image1.png
    86
    233
    media_image1.png
    Greyscale

 Khokhar teaches the DACH platinum compound cis-bis-n-decyliminodiaceto-DACH-platinum compound shown above, which reads on the structural limitations of Formula (I): linker is –CH2CH2- and the lipid is wax (col. 10 lines 20-65). The trans R,R of said compound is also embodied in the invention of Khokhar (col. 17, Table 8). Khokhar teaches intraperitoneal administration of trans R,R- cis-bis-n-decyliminodiaceto-DACH-platinum formulated in a DMPC-DMPG liposome to a patient comprising cancer (L1210-murine xenograft leukemia patient) in a dose of 25 mg/kg, wherein said compound demonstrated significant anti-tumor activity in the leukemia patient (col. 11 lines 1-30, example 5, col. 16 line 55 to col. 17 line 15, Example 12, Table 8). 
As evidenced by Table 1 of Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661 published 2007), in a murine patient, the mg/m2 dose is calculated by multiplying the mg/kg dose by the Km factor (3), and therefore, the 25 mg/kg murine dose administered in Example 12 of Khokhar reads on administration of a 75 mg/m2
 Regarding the limitation wherein the administration of 75 mg/m2 dose of PT-N-decyliminodiaceto-trans-R,R-DACH induces immune memory in the cancer patient enhances the expression of immunoglobulin kappa C (claim 14), wherein the induction of the immune memory in the cancer patient is through mediating immunopotentiating molecules (claims 15-16, 19-21) or triggers a humoral response through B-cells in the cancer patient (claims 17-18), although said properties are not explicitly described in the cited prior art of Khokhar, the compound (PT-N-decyliminodiaceto-trans-R,R-DACH),  the active step of administration (intraperitoneal administration formulated as a liposome), the dose (75 mg/m2) and the patient ( a leukemia patient) are identical to that of instantly claimed. Therefore, the property of compounds of Formula (I) to yield the functional results in cancer patients embraced the instant claims must necessarily be present in the prior art methodology of Khokhar because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active agent, PT-N-decyliminodiaceto-trans-R,R-DACH), and the composition is used in the same manner (i.e., administered in the same manner to the same cancer patient in the same therapeutically effective amount), the properties that Applicant discloses and/or claims must necessarily be present. Furthermore, as stated in MPEP 2112.02, “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered anticipated by the prior art device.”
 
 
    PNG
    media_image2.png
    339
    297
    media_image2.png
    Greyscale

Claim(s) 1-6 and 8-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengupta (WO2014/201376 published 12/18/2014) as evidenced by Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661 published 2007).
 Sengupta teaches compounds of Formula (I) including compound 25 which reads on the following elected species of linker is –CH2CH2- and lipid is cholesterol (page 25). Sengupta teaches that said compounds are administered to neoplastic patients, including breast cancer patients in order to effective inhibit tumor growth in the subject ([0122]-[0124], [0134-0135]). Human patients are embraced in the methodology of Sengupta ([0127], [0164]). Regarding claim 11, said compound is administered in a dose of 5-10 mg/kg ([0129]). As evidenced by Reagan-Shaw et al, said 5-10 mg/kg reads on dose of 185-370 mg/m2
Sengupta teaches intravenous administration of said antineoplastic compound, wherein said compound is formulated as a liposome ([0103]-[0106], [0133], [0142-0145] page 72). 
  Regarding the limitation wherein the administration of 185-370  mg/m2 dose of compound 25 induces immune memory in the cancer patient, enhances the expression of immunoglobulin kappa C (claim 14), induces the immune memory in the cancer patient through immunopotentiating molecules (claims 15-16, 19-21) or triggers a humoral response through B-cells in the cancer patient (claims 17-18), although said properties are not explicitly described in the cited prior art of Sengupta., the compound (compound 25),  the active step of administration (intravenous administration), the dose (185-370 mg/m2) and the patient (a breast patient) are identical to that of instantly claimed. Therefore, the property of compounds of Formula (I) to yield the functional results in cancer patients embraced in the instant claims must necessarily be present in the prior art methodology of Sengupta because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active agent, compound 25), and the composition is used in the same manner (i.e., administered in the same manner to the same cancer patient in the same therapeutically effective amount), the properties that Applicant discloses and/or claims must necessarily be present. Furthermore, as stated in MPEP 2112.02, “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the 
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628